Title: To George Washington from James McHenry, 11–12 August 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          War office 11[–12] Augt 1796.
        
        I received the inclosed letter from Mr Hendricks on the 9th and that from Mr Clymer the 6th inst.
        One of these gentlemen you will perceive thinks another negotiation indispensible to prevent war; the other, that an augmentation of the regular force is absolutely necessary to the preservation of peace. Both, of course, meet in the opinion, that there is serious ground to apprehend hostility on the frontiers of Georgia unless measures are adopted to prevent it.
        Such being the aspect of things in that quarter, I would submit for consideration; whether it might not be expedient, in aid of the military dispositions contemplated, to incorporate in the letter proposed to be written to the governor of Georgia, sentiments to the following import.
        “That the President has read the protest of the commissioners on the part of Georgia against the proceedings of the commissioners of the U.S.; that he laments, that regulations calculated to preserve confidence in the Indians, in the fairness of the intentions of government, should have worn a different aspect to these gentlemen; that from the sincerity which he used in communicating to the Indians the desire of the State of Georgia to make a purchase from them of certain described land, and the instructions which he gave to the commissioners of the U.S. to facilitate and obtain it, and from the view which he has taken of the transactions at the meeting, as connected with that object, he cannot ascribe the refusal of the Indians to sell to

those regulations or the conduct of the commissioners, but to a predetermination of the Creek nation not to dispose of their land: That as a further proof of the Presidents intentions, and in order to remove every doubt on this subject he will, as soon as possible, have ascertained in the most unequivocal manner, whether a change of mind has taken place in the nation respecting the land and the terms upon which they will sell; that should the inquiry turn out favourably he will cheerfully consent to the opening of another negotiation.”
        I would hope from such a communication 1st. That it would have a tendency to allay the agitation which the representations of the State commissioners may have excited and perhaps arrest violent proceedings. 2. That it would afford time to government (should it suspend dangerous projects only) to arrange the military force in such a manner as to render all attempts at settlement nugatory. & 3d. That it would shew, that the Executive is disposed to obtain the land in question for the State, and preserve peace to the frontiers. With the greatest respect I have the honour to be Sir your most obt & hble st
        
          James McHenry
        
        
          August 12th.
          P.S. Since writing the foregoing I have received your two letters of the 8th inst. I shall pay particular attention to their contents.
          I now inclose you the draught of the letter to the governor of Georgia modelled agreeably to the preceding suggestions. If it is approved of I should be glad to have it returned by the next post for immediate transmission. It is understood that the instructions to Lt Col. Gaither will accord with it.
          With respect to the inquiry it proposes. That can be made by the person who shall be appointed to explain certain things to the Creeks in their nation, which they required and which the Commissioners have consented should be given.
          I have this moment received the inclosed letters & from Gen. Wilkinson & Cap. De Butts, as also one from Governor Sevier. I shall as the post goes tomorrow acknowlege it, and express the satisfaction which I expect it will give to the President.
        
      